Citation Nr: 0637513	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-42 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Eligibility for Dependent's Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to May 
1964, from December 1965 to December 1967, and from June 1972 
to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to Dependent's Educational 
Assistance under 38 U.S.C. Chapter 35.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

By an October 2000 rating decision, the RO granted service 
connection and awarded a 70 percent disability rating for 
schizoaffective disorder, and assigned a total disability 
rating for individual unemployability.  

The veteran filed a claim of entitlement to Dependent's 
Educational Assistance under 38 U.S.C.A. Chapter 35 in 
September 2002.  In order for the veteran's dependents to be 
entitled to Dependent's Educational Assistance under 
38 U.S.C. Chapter 35, the veteran must have a service-
connected total disability that is permanent in nature.  38 
U.S.C.A. §§ 3500, 3501, 3510 (West 2002 & Supp. 2005).

The veteran underwent VA psychiatric examination in June 2004 
and in March 2005.  At the time of the June 2004 examination, 
the veteran reported symptoms including difficulty with his 
memory and difficulty with sleeping.  Mental status 
examination revealed an anxious mood, and constricted affect.  
The veteran was noted to be hostile and defensive at times.  
His concentration and memory were noted to be fair.  No 
hallucinations were observed.  He denied suicidal and 
homicidal ideations.  His insight and judgment were 
determined to be poor, as was his impulse control.  The 
examiner noted that the veteran had not been compliant with 
treatment for his psychiatric condition.  On examination in 
March 2005, the veteran's affect was broad and appropriate, 
though his mood was depressed.  He was noted to be alert and 
oriented, and his thought process coherent and logical.  
There was no evidence of delusions or hallucinations.  He 
denied suicidal and homicidal ideations.  His memory was 
determined to be intact, and his judgment good, and his 
insight fair.  The examiner concluded that the veteran's 
degree of impairment related to his schizoaffective disorder 
was moderate.  As compared to the June 2004 examination, the 
examiner found that the veteran's condition was no more 
severe.

While the veteran's psychiatric disability has not been 
determined to be more than 70 percent disabling.  It is 
unclear whether his service-connected disability is permanent 
and totally disabling in nature, as is required for the award 
of Dependent's Educational Assistance under 38 U.S.C.A. 
Chapter 35.  Accordingly, the Board finds that a remand is 
necessary in order to determine whether the veteran's 
service-connected disability is permanent and totally 
disabling in nature.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
mental disorders examination in order 
to determine whether it is as likely as 
not (50 percent probability or greater) 
that the veteran's service-connected 
disability is permanent and totally 
disabling in nature.  In determining 
whether the veteran's disability is 
permanent in nature, the examiner 
should specifically address the 
likelihood of any improvement in the 
current level of severity of his 
symptomatology.

2.  Then, adjudicate the claim for 
entitlement to Dependent's Educational 
Assistance under 38 U.S.C. Chapter 35.  
If the decision is adverse to the 
veteran, provide the veteran and his 
representative with a statement of the 
case and allow an appropriate period 
for response.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


